Citation Nr: 0217938	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-03 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
residuals of a left knee injury.

(De novo consideration of the issues of entitlement to 
service connection for residuals of left knee and back 
injuries, and consideration of a claim for entitlement to 
service connection for a right knee disability will be the 
subject of a separate decision of the Board issued at a 
future date.)


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

The Board is undertaking additional development on the 
issues of de novo consideration of entitlement to service 
connection for residuals of left knee and back injuries, 
and additional development on the issue of entitlement to 
service connection for a right knee disability, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  By letter in February 1949 the RO informed the veteran 
of the denial of his claims for service connection for 
left knee and back disabilities.

2.  The February 1949 RO letter informed the veteran that 
he had one year to submit an appeal if he disagreed; the 
veteran did not submit any correspondence indicating 
disagreement with the letter.

3.  Evidence received since the February 1949 RO 
determination is new, bears directly and substantially 
upon the claims for service connection for residuals of 
left knee and back injuries, and, in conjunction with the 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
residuals of a left knee injury.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  The Act is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  The amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  VA has stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

The Board finds that the veteran was provided adequate 
notice as to the information and evidence needed to reopen 
the previously denied claim.  The Board concludes that the 
discussions in the rating decision, the statement of the 
case (SOC), the supplemental statement of the case, and an 
October 2002 letter from the Board informed the veteran of 
the information and evidence needed to support his claims, 
the applicable law, and the development responsibilities 
and activities of the VA and the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Hence, the VA's 
notification requirements have been met, and the VA has no 
outstanding duty to inform.

The veteran has not identified any outstanding available 
evidence necessary to substantiate the veteran's request 
to reopen his service connection claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required as to the issue adjudicated in this 
decision.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West Supp. 2002). 

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  
Absent appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA 
issues written notification. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for back and 
left knee disabilities and informed of this denial by the 
RO in a February 1949 letter.  This letter informed the 
veteran that he had a year to submit an appeal if he 
disagreed with the determination.  The veteran did not 
appeal and that determination is final.  38 U.S.C.A. 
§ 7105.  In May 1999, the veteran requested that his 
claims for service connection for back and left knee 
disabilities be reopened.  

Evidence on file at the time of the RO's February 1949 
determination consisted of the veteran's service medical 
records, a statement from the veteran's parents, and a 
statement from a private physician.

The veteran's service medical records reveal that the 
veteran worked with horses and mules during service.  
These records indicate that the veteran was bucked off 
horses and that on one occasion he was kicked in the face 
by a horse resulting in a fractured right mandible.  An 
August 1944 service medical record notes that the veteran 
had a questionable old fracture of the coccyx.  A November 
1944 service medical records reveals that the veteran had 
pain and swelling in the left knee.  He reported that the 
symptoms increased each day as the day progressed.  The 
veteran also reported pain in the lumbosacral region.  The 
examiner noted that the veteran had had three or four X-
rays of the left knee.  A January 1945 service medical 
record reveals complaints of low back pain.  It was noted 
on the veteran's October 1945 discharge examination report 
that the veteran had sprained both knees in 1943, when he 
fell off a horse.  

A September 1948 letter from the veteran's parents notes 
that the veteran injured his knees and back at Fort Reno, 
Oklahoma in 1943.  They reported that the veteran was 
training horses at that time.  The veteran's parents 
further stated that when the veteran came home on leave in 
1944, both of his knees were swollen and painful and the 
veteran's back was paining him.  

A December 1948 hand written letter from a private 
physician does not discuss the veteran's back or knees.


Evidence added to the record since the RO's February 1949 
determination includes a November 1999 VA examination 
report and a December 2000 statement from a private 
physician.

The November 1999 VA examination report indicates that the 
veteran had low back pain secondary to a fractured coccyx 
and secondary to degenerative joint disease.  The veteran 
was also noted to have bilateral knee degenerative joint 
disease.   

In December 2000, J.R.H., M.D., wrote that the veteran had 
spinal stenosis of the lumbar spine.  Dr. H. indicated 
that the veteran's current back disability could be 
related to back injuries in service.

The evidence of record at the time of the February 1949 
determination did not indicate that the veteran had 
current back or left knee disabilities.  However, the 
evidence received since the February 1949 determination 
does indicate that the veteran has current back and 
bilateral knee disabilities.  Furthermore the December 
2000 letter from Dr. H. indicates that there may be a 
relationship between the veteran's current low back 
disability and service.  As such, the newly submitted 
evidence, when considered with all the evidence of record, 
is material to the veteran's claims, and is so significant 
it must be considered in order to fairly decide the merits 
of the claims.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Accordingly, the Board finds that veteran's claims 
for service connection for back and left knee disabilities 
must be reopened.



ORDER

New and material evidence having been received, the claim 
of entitlement to service connection for residuals of a 
back injury is reopened, and the appeal is granted to this 
extent.

New and material evidence having been received, the claim 
of entitlement to service connection for residuals of a 
left knee injury is reopened, and the appeal is granted to 
this extent.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

